             " -   · :.:_   31¢-SCZ-2    -----~·-   -   -   ~ J.    :::;;:   ~   ::S:..::   4   . -   .   _ -~   L   :mztUi-   ~   -L-...C       -·-=   t.W   --   -W-   -·•--   L   _,   WWW.   w=:zc   2



           UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK

             UNITED STATES OF AMERICA                                                                                     Protective Order

                                        V.

             PARKER H. PETIT and
             WILLIAM TAYLOR,                                                                                                   ELECTRONICALLY FILE
                                                                                                                               DOC,#: _ __,_~""-"~~
                                                            Defendants.                                                        DATE •·ILED:


                            Upon the application of the United States of America, with the consent of the undersigned

           counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16(a), the Court hereby

           finds and orders as follows:

                            1. Disclosure Material. The Government will make disclosure to the defendants of

           documents, objects and information, including electronically stored information ("ESI"), pursuant to

           Federal Rule of CFiminal Procedure 16, Brady v. Maryland; 18 U.S.C. § 3500, and Giglio v. United

           States, all of which will be referred to herein as "disclosure material." ~he Government's disclosure

           material may include material that (i) affects the privacy, confidentiality and business interests of

           individuals and entities, including each of the defendants; (ii) contains personal identifying

           information, including but not limited to dates of birth, social security numbers, home addresses, and
                                                                                                                                             '
           bank account information, including personal identification information of each of the defendants; (iii)

           would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is not authorized to be

· · · · · · · · 'disclosed to th{., -public or disclm;ed·beyond that which is necessary fort.re defense·of this·criminal case.·

                   2. Sensitive Disclosure Material. Certain of the Government's disclosure material, referred to

           herein as "sensitive disclosure material," contains information that :identifies, or could lead to the

           identification of, witnesses who may be subject to intimidation or obstruction. The Government's
              designation of material as sensitive disclosure material will be controlling absent contrary order of the

              Court.

                       3. Facilitation of Discovery. The entry of a protective order in this case will permit the

*-   ;f   '
              Gpvernment to prnduce,exp,editiously Jhe discloswe materiial FithoutJurther litigatiog,o..t1he need for ...

              redaction. It will also afford the defense prompt access to those materials, in unredacted form, which

              will facilitate the preparation of the defense.

                       4. Good Cause. There is good cause for entry of the protective order set forth herein.

              Accordingly it is hereby Ordered:

                       5. Disclosure material shall not be disclosed by the defendants or defense counsel, including

              any successor counsel ("the defense") other than as set forth herein, and shall be used by the defense

              solely for purposes of defending this action or Securities and Exchange Commission v. Petit, et al., 19

              Civ. 10927 (S.D.N.Y.) (the "SEC Case"). The defense shall not post any disclosure material on any

              Internet site or network site to which persons other than the parties hereto have access, and shall not

              disclose any disclosure material to the media or any third party except as set forth below.

                       6. Disclosure material may be disclosed by counsel to:

                          (a) The defendants;

                          (b) Personnel employed by or retained by defense counsel, as needed for purposes of

              defending this action;- and

                          (c) Individuals, who the defense in good faith believe may either be a prospective witness

              in this action, or who may be able to provide the defense with leads to additional evidence, and these

              individuals' counsel.

                       7. The Government may authorize, in writing, disclosure of disclosure material beyond that

              otherwise permitted by this Order without further Order of this Court.
                                                                 2


                                                                                                                          '
                      8. This Order does not prevent the disclosure of any disclosure material in any hearing or trial

             held in this action, or to any judge or magistrate judge, for purposes of this action. However, sensitive

             disclosure material pertinent to any motion before the Court should initially be filed under seal, absent

 _,_......__.,. . . """''~~c-=o=n~ent of the Government or Order of,the.Court..h.ll filings should comru.x,wi.th the 12rivacy nrotect=io....n_ __..__..._

             provisions of Fed. R. Crim. P. 49.1.

                                                     Return or Destruction of Material
                      9. Except for disclosure material that has been made part of the record ofthis case, the defense

             shall return to the Government or securely destroy or delete all disclosure material, including the seized

             ESI disclosure material, within 30 days of the expiration of the period for direct appeal from any verdict

             in the above-captioned case or the SEC Case; the conclusion of any collateral attack; the period of

             direct appeal from any order dismissing any of the charges in the above-captioned case; or the granting

             of any motion made on behalf of the Government dismissing any charges jn the above-captioned case,

             whichever date is later. This provision does not apply to any disclosure material or ESI that belongs to

             the defendants .




. - , . - - · - . · - .... , ,.. . . . - , ... [REMAINDER.OF. PAGE IN'JEN'.f.IONA1L¥ .LEFT. BLANK] .. , ........ , ,--, . . . . . . , ..




                                                                          3




                                                                                                                                             7
~   -   _;;c   ~~   ,._   ::;:s:._   .   :za::;.; --   L.£..,.   - -   -:::z:.::   W:.   ~-™™-·   ...:::arn,.. -   ::. -   -~·   ~-


                                                                                                           Retention of Jurisdiction
                                         10. The provisions of this order shall not terminate at the conclusion of this criminal prosecution

                    and the Court will retain jurisdiction to enforce this Order following termination of the case.

                    AGREED AND CONSENTED TO:

                            GEOFFREY S. BER1-1AN
                            United States Attorney


                    by:~~                                                                                                                 Date:
                            Edward I m p e ~ m a n /
                            Daniel Tracer
                            Assistant United States Attorneys


                                                                                                                                          Date:
                            Eric Bruce, Esq.
                            Counsel for PARKER H. PETIT


                                                                                                                                          Date:   l l/fJ   9
                            William Weinreb, Esq~  -........
                            William Burck, Esq.
                            Michael Packard, Esq.
                            Counsel for WILLIAM TAYLOR

                    SO ORDERED:

                    Dated: New York, New York

                                         December                      j_, 2019
                                                                                                                                          T~~~RAKOff
                                                                                                                                          UNITED STATES DISTRICT JUDGE
                                                                                                                                          SOUTHERN DISTRICT OF NEW YORK




                                                                                                                                      4
